United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-3494
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Northern District of Iowa
Rickie Perkins,                           *
                                          *     [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                          Submitted: January 7, 1998
                              Filed: February 11, 1998
                                   ___________

Before McMILLIAN, HEANEY, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.


      Rickie Perkins appeals from the final judgment entered in the United States
District Court1 for the Northern District of Iowa sentencing Perkins to ten months
imprisonment upon revoking his supervised release. For reversal, Perkins argues his
sentence was too harsh in light of the admitted violations of release conditions. For the
reasons discussed below, we affirm the judgment of the district court.


      1
      The Honorable Michael J. Melloy, Chief Judge, United States District Court for
the Northern District of Iowa.
       In January 1996, Perkins pleaded guilty to theft of government funds, in violation
of 18 U.S.C. § 641. The district court sentenced him to twelve months and one day in
prison and two years supervised release, and ordered him to pay restitution of $3,630 to
the United States Railroad Bureau of Unemployment and Sickness Insurance. Perkins&s
supervision commenced in December 1996, and in August 1997, his probation officer
filed a petition asking the district court to issue a summons and revoke supervised
release. At a hearing, Perkins stipulated to the violations alleged in the petition: that he
failed to attend a scheduled appointment with his probation officer; that he was
unemployed and failed to so notify his probation officer; that he failed to show up for
drug testing on several occasions, and tested positive for cocaine on three occasions; that
he failed to make any monthly restitution payments as agreed; and that he was twice
arrested for driving while his license was suspended. The district court found Perkins in
violation of the conditions of supervised release and sentenced him to ten months in
prison, with no additional supervision, providing reasons for a mid-range sentence.


       Title 18 U.S.C. § 3583(e)(3) controls the maximum sentence allowable upon
revocation of supervised release. See United States v. Hensley, 36 F.3d 39, 41-42 (8th
Cir. 1994). Because Perkins&s underlying conviction was a Class C felony, see 18 U.S.C.
§§ 641, 3559(a)(3), he was subject to a maximum two-year term of imprisonment upon
revocation of his supervised release. Id. § 3583(e)(3). Having carefully reviewed the
record, we conclude the district court did not abuse its discretion in imposing a ten-month
revocation sentence. See United States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995)
(standard of review). Accordingly, we affirm the judgment of the district court.


       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-